Case 2: 18-cv-01890-JFB-ARL Document 27 Filed 03/14/19 Page 1 of 1 Page ID#: 354



UNITED STATES DISTRICT COURT

---e~ -------y---------~
EASTERN DISTRICT OF NEW YORK


.,or.:£l141TJJI          a    111 ~IL.1'•
and N.W.,

                Plaintiffs,                                     ORDER
                                                                18-CV-1890 (JFB) (ARL)
                                -against-

THE BOARD OF EDUCATION GARDEN                                                      FILED
CITY UNION FREE SCHOOL DISTRICT, et al.,                                        IN CLERK'S OFFICE
                                                                          U.S. DISTRICT COUQT c- O.N.Y.

                Defendants.                                               *      MAR 13 2019        *
---·~-------------------------------X                                     LONG ISLAND OFFICE
JOSEPH F. BIANCO, District Judge:

        For the reasons set forth in detail on the record during today's telephone conference, it is

hereby ordered that the motion to dismiss for lack of subject matter jurisdiction and failure to state

a claim (ECF No. 14) filed by defendants is granted as to the federal claims without prejudice.

With respect to the state claim, the Court, at this juncture, given the dismissal of the federal claims,

declines to exercise supplemental jurisdiction and dismisses the state claim without prejudice.

However, plaintiffs are granted leave to amend. Plaintiffs shall notify the Court by March 29,

2019 about how they wish to proceed.


                                                       SO ORDERED.
                                                                      I
                                                        Is/jJoseplliF.fBianco

                                                       Jq~EPir'F. BIANCO         .. _
                                                       UNITED STATES DISTRICT JUDGE
                                                        11
                                                        • I

   Dated:      Marcbll,2019
               Central Islip, New York
